Citation Nr: 1746054	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depressive disorder and anxiety.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis, right shoulder.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1985.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By a rating action in April 2010, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea.  In a subsequent rating action, dated in December 2011, the RO reopened a claim of entitlement to service connection for arthritis of the right shoulder, but denied the claim on the merits; that rating action also denied entitlement to service connection for a psychiatric disorder (claimed as PTSD, depression, anxiety, stress and sleep problems).  The Veteran perfected timely appeals to those decisions.  

On October 18, 2016, the Veteran offered testimony at a hearing before the Board at the RO.  A transcript of the hearing is of record.  

In September 2010, the Veteran filed a claim to establish service connection for PTSD. The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  


FINDINGS OF FACT

1.  The Veteran's current sleep apnea had its onset during active service.

2.  The Veteran has not had PTSD.  

3.  The Veteran currently has an acquired psychiatric disorder, diagnosed as depressive disorder, that is related to his active service.  

4.  At the Board hearing in October 2016, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for arthritis, right shoulder.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for PTSD have not all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

3.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

4.  The criteria have been met for withdrawal of the substantive appeal concerning the claim of whether new and material evidence had been received to reopen a claim of entitlement to service connection for arthritis, right shoulder; therefore, the Board does not have jurisdiction to consider the merits of the claim.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in September 2009, September 2010, January 2011, and May2011, prior to the initial adjudication of the claims on appeal.  

It also appears that all obtainable evidence identified by the Veteran relevant to his claims has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008). 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  


II.  Laws and Regulations.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131.  To establish a right to compensation for a present disability, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and a psychosis or organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094  (Aug. 4, 2014).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

III.  Factual background & Analysis-S/C sleep apnea.

The Veteran contends that he has sleep apnea that had its onset during his active service.  He offers that he did not know he had apnea in service, although he had its symptoms, and points to statements from friends, relatives, and service comrades who spent nights in his home and witnessed his apnea symptoms.  Thus, the Veteran maintains that service connection is warranted for sleep apnea.  

In a statement in support of claim, dated in October 2010, the Veteran indicated that he experienced problems with sleeping, depression, anxiety and anger prior to his discharge from service.  The Veteran indicated that he was ignored and punished.  The Veteran also reported that he has constant memories of being on the ship.  He has been self-medicating since his discharge; as a result, he has two DUI and has been divorced twice.  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence of record demonstrates that the Veteran has currently diagnosed obstructive sleep apnea.  Of record is the report of a polysomnography, performed in November 2010, which revealed findings of markedly disturbed sleep pattern, and severe episodes of obstructive and central sleep apnea.  Moreover, following a VA examination in November 2012, the examiner reported a diagnosis of sleep apnea.  The current disability element of service connection is therefore met.  

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury.  

The Veteran's military personnel records indicate that he was stationed aboard the USS Tattnall.  He was awarded the Navy Expeditionary Medal for service aboard that ship and served in Lebanon in November 1983, December 1983 and January 1984.  

The service treatment records do not discuss treatment for sleep apnea; however, a review of the military personnel records indicates that the Veteran was several occasions for sleeping on Watch.  In November 1981, he received 14 days restriction, 14 days extra duty and reduction in pay grade for sleeping on watch.  On the occasion of his separation examination, in December 1984, the Veteran reported a history of frequent trouble sleeping, depression or excessive worry and nervous trouble.  

The evidence is in relative equipoise as to whether the Veteran had the onset of symptoms of obstructive sleep apnea in service and since service separation (i.e., whether obstructive sleep apnea was incurred in service).  Favorable evidence supporting the findings that the Veteran had symptoms of sleep apnea in service and since service separation includes the Veteran's testimony during the October 2016 Travel Board hearing, where the Veteran testified that his buddies had to wake him up and tell him to get into formation; in fact, a couple of time, he was late and was disciplined.  In addition, during the November 2012 VA sleep apnea examination, the Veteran reported an incident where he fell asleep on watch and another incident when he was late to work because he didn't wake up on time.  

The Veteran is competent to provide evidence of some symptoms of obstructive sleep apnea, such as snoring, though not an actual "apnea" because one must be awake to observe such.  Sleep apnea is defined as "transient periods of cessation of breathing during sleep." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 117 (32nd ed. 2012).  Other lay persons are competent to report symptoms and sleep difficulties that the Veteran experienced, including apneas, as such symptoms are readily apparent.  Jandreau, 492 F.3d at 1372 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis).  

Other favorable evidence includes numerous lay statements from fellow service members, friends and family.  In particular, in a statement dated in April 2011, the Veteran's brother, R. S., stated that the Veteran had problems with inconsistent sleep patterns, snoring, and depression.  He noted that, prior to being deployed to Lebanon, his brother did not experience any of those symptoms.  R. S. indicated that he shared with the Veteran for 15 years and he never had sleep problems or depression like symptoms until he returned home from deployment; and, his symptoms have gotten worse.  

Among the statement was one from L. K., a boiler technician, who served with the Veteran aboard the USS Tattnall.  L. K. related that he bunked below the Veteran in a small confined compartment.  He noted that, immediately after leaving the shipyard, the Veteran started having severe sleep problems; he stated that the Veteran started moving around during his sleep and always seemed tired.  L. K. also noted that the Veteran started dozing off during work hours and his work performance started to suffer.  His sleep problems were brought up to the chief engineering officer; and, after returning from the Middle East deployment in Lebanon, he started to get in trouble for his sleep problems.  He was constantly late to muster and was disciplined; he was also disciplined for sleeping on watch.  Similar observations were made in a statement from another fellow service member who served aboard the USS Tattnall, J. M; he stated that he slept a couple of bunks away from the Veteran.  J. M. noted that the Veteran snored while sleeping and was very restless at night.  J. M. also related that the Veteran was late a lot and got in trouble for sleeping on watch.  

In a statement, dated in May 2011, the Veteran's mother noted that, before her son entered the United States Navy, he slept well all through the night; she noted that he was happy and full of energy.  The Veteran's mother observed that, after returning home from the war in Lebanon, her son's personality and sleeping habits changed.  She indicated that when her son came home to visit, she noticed that he has gotten worse.  She noted that the Veteran snores loudly, has problems sleeping and seems unhappy.  

Also submitted was a statement from the Veteran's sister, dated in May 2011, who reported that she never heard the Veteran snore when they were growing up in the same house; she noted that her room was directly across from the Veteran's room.  She noted that, while he was in service, he complained about being disciplined for falling asleep during duty.  Upon returning home from Lebanon, the Veteran was a changed person.  She related that, he occasionally stayed overnight at her house; she noticed his loud and excessive snoring that seemed to be getting worse.  She also noted that the Veteran appeared depressed and lacked the motivation he once had.  His snoring has worsened and he stays tired and withdrawn.  

The Board finds that the above lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno at 469; see also 38 C.F.R. § 3.159(a)(2).  

In addition, the Veteran submitted a treatment note from Dr. Andrew Namen, dated in January 2013, indicating that the Veteran was seen for a follow up evaluation.  The examiner noted that the Veteran provided documents that he developed increased sleepiness during his service.  The Veteran indicated that two years after entry into service, he developed increased snoring, he was falling asleep on duty, and was chronically tardy.  The Veteran indicated that he has required ongoing treatment for insomnia and obstructive sleep apnea since service.  It was noted that the Veteran continues to have difficulties with CPAP and is unable to maintain therapy.  Review of symptoms was positive for daytime sleepiness, headaches, weakness, depression and sleep disturbance.  The pertinent diagnoses were depression and obstructive sleep apnea.  The examiner stated that it was his belief that the symptoms of insomnia and OSA likely occurred during the Veteran's military service, given the medical reports provided and does contribute to his current symptoms of headaches and insomnia.  

The evidence that weighs against the finding of sleep apnea symptoms since service separation includes that, following separation from active service in January 1985, the evidence of record shows no complaints, diagnosis, or treatment for sleep problems until November 2010 (approximately 25 years after discharge from active service).  The absence of post-service findings, diagnosis, or treatment for approximately two decades after service is one factor that tends to weigh against a finding of sleep apnea symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Board will resolve reasonable doubt to find that the Veteran had sleep apnea symptoms in service and since service separation, including snoring, waking up during the night and feeling exhausted.  Such evidence tends to show the onset of sleep apnea symptoms during service, i.e., that sleep apnea was "incurred" in service.  

As discussed above, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the sleep apnea began in service and was so incurred in service.  The finding that the Veteran has had sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms-dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus-that were later diagnosed as Meniere's disease).  

In this case, the Veteran was diagnosed with sleep apnea after discharge from service.  This diagnosis coupled with the evidence pertinent to service, specifically, the Veteran's, the fellow serviceman's, his siblings and his spouse's competent and credible lay statements of sleep apnea symptoms in service and since service that later served in part as the basis for a diagnosis of sleep apnea, tends to show that the symptoms of sleep apnea had onset during service, that is, shows that sleep apnea was "incurred in" active service.  See 38 C.F.R. § 3.303(d).  

Following a VA examination in November 2012, the impression was sleep apnea, severe.  In December 2012, the claims file was referred to the examiner for an opinion as to the etiology of the sleep apnea.  The examiner opined that the Veteran' s sleep apnea is less likely as not incurred in or caused by report of medical history which showed frequent trouble sleeping that occurred in December 1984.  The examiner noted that the Veteran was released from service in 1984, and he was diagnosed with sleep apnea in 2010.  The examiner observed that the Veteran's separation examination in December 1984 noted that he checked yes to trouble sleeping.  The examiner noted that the STRs are silent for sleep apnea condition.  The examiner stated that, without a sleep study, it cannot be known objectively for certain that an individual has sleep apnea because there are individuals who seem to have all the risks and symptoms but for whom a sleep study is normal; she noted that the Veteran did not have a sleep study in service or within two years of discharge.  

Although the December 2012 examiner opined that sleep apnea is less likely as not incurred in or caused by service, the examiner based this opinion, at least in part, on the inaccurate factual assumption that there was no symptomatology characteristic of sleep apnea documented in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The examiner's factual assumptions appear to have been based entirely on the documentation, or lack thereof, in the STRs, and do not account for lay reports of symptoms in service and since service that the Board has found the Veteran, his fellow service members, and the Veteran's spouse credibly reported.  Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

In this case, there is no other competent (or adequate) medical opinion of record against the appeal that directly addresses the etiology of the Veteran's sleep apnea.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for direct service connection for sleep apnea have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

IV.  Factual background & Analysis-S/C psychiatric disorder.

The Veteran is seeking service connection for a psychiatric disability, to include PTSD.  Specifically, at the October 2016 Board hearing, the Veteran's attorney noted that the Veteran's separation examination indicated he had a history of depression, excessive worry, and nervous trouble.  It was also noted that lay statements from the Veteran's family members reported changes in his personality when he came home from his deployment in Lebanon.  

The Veteran's claim for service connection for PTSD (VA Form 21-4138) was received in September 2010.  In a statement in support of claim, the Veteran indicated that he experienced pain and physical symptoms prior to discharge.  The Veteran indicated that he had problems sleeping, depression, anxiety and anger in service; he stated that he was ignored and punished.  The Veteran indicated that he has been self-medicating since discharge.  

In a statement in support of the claim for service connection for PTSD, the Veteran reported witnessing an incident that occurred in Lebanon while he was stationed aboard the USS Tattnall during the period from November 1, 1983, to January 28, 1984.  The Veteran indicated that the battle station was under constant threat of missile attack from Syria.  The Veteran related that, on January 28, 1984, smoke began to engulf the boiler room and sirens wailed indicating that there was a fire.  The Veteran indicated that inbound missiles were announced prior to the fire, so they thought that they had been hit.  The Veteran noted that the fire on board was contained and was caused by an electrical shortage.  The Veteran indicated that they were under constant threat of structure collapsing.  He worked in the boiler room and the stack was right above him.  

The Veteran's military records show that he was stationed aboard the USS Tattnall.  He was awarded the Navy Expeditionary Medal for service aboard that ship and served in Lebanon in November 1983, December 1983 and January 1984.  The service treatment records (STRs) show that, at his separation examination in December 1984, the Veteran reported a history of frequent trouble sleeping, depression or excessive worry and nervous trouble.  

Submitted in support of the Veteran's claim was a treatment report from the Mental Health Resource Center, indicating that the Veteran was seen on August 30, 2010, for a psychiatric evaluation and recommendations for treatment.  The examiner noted that the Veteran presented with symptoms of depression, sleep disturbance, social isolation, diminished libido, irritability and anhedonia.  He also complained of severe anxiety; as a result, he avoided social situations.  The history of his symptoms began when he was in the Navy and he was developing tinnitus and repeated ear infections which he feels were not treated properly at that time.  An additional symptom that occurs at night is that he grinds his teeth fairly badly.  The examiner noted that the direct examination revealed a depressed affect, a dysphoric mood and latent irritability, but other than that, no psychotic symptoms or signs of intracranial organic pathology were noted.  The pertinent diagnoses were major depressive disorder, recurrent, without psychosis, and generalized anxiety disorder.  

The Veteran was afforded a VA psychiatric examination in February 2011.  At that time, the Veteran reported that he had sleep apnea.  He reported no enjoyment in life, and he felt unhappy most of the time.  He reported that he got angry easily, and occasionally worried, and felt tense and anxious.  The Veteran reported having some disciplinary problems while in the military.  The Veteran reported being divorced twice, but noted that he remarried a woman he met in Thailand on vacation; he was in frequent contact with his family who lived in Virginia.  No significant post military stressors were reported.  The Veteran reported an incident in service which occurred when an electrical shortage caused a fire and he had to evacuate the boiler room; he stated that smoke was coming in and he was unaware of why this occurred at that time.  

Following a mental status examination, the examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  The pertinent diagnosis was breathing related sleep disorder.  The examiner stated that she was unable to provide an opinion as to whether the Veteran had PTSD which is related to fear of hostile military or terrorist activity.  The examiner explained that the Veteran's symptoms do not meet criteria for PTSD.  The examiner noted that, in light of the SIMS results with suspected malingering, she was unable to diagnose a mental health disorder with any degree of certainty.  The examiner stated that the Veteran's records suggested a breathing related sleep disorder which could impact mood if sleep was deprived or not sufficient.  

The Veteran also submitted several lay statements attesting to his changed behavior after his return from service.  In a statement dated in May 2011, the Veteran's brother noted that upon returning home from Lebanon, that Veteran experienced depression like symptoms, excessive snoring and frequent sleepless nights.  His overall outlook from day to day seemed to be affected by those changes.  

In October 2011, the Veteran's claims file was referred for a medical opinion as to whether the Veteran's claimed depression/anxiety/stress is at least as likely as not incurred in or caused by the constant threat of attack from Syria while serving aboard the USS Tattnall between 1983 and 1984.  The examiner noted that the Veteran's diagnosed condition was manifested by chronic sleep impairment.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that stated there was no objective medical evidence to support that a diagnosis of depression, or anxiety was formed by a psychologist or psychiatrist during service and related to the claimed stressor event.  A mere checking off of a subjective symptom on a report of medical history is not sufficient and is not a clinical diagnosis.  The examiner further stated that symptoms of anxiety/depression which are mild or transient are considered within normal limits and not classified as a mental disorder.  

The Board concludes that the preponderance of evidence is against a finding that the Veteran has had PTSD at any time contemporaneous to when he filed his claim or since that time.  The most probative evidence of record in this regard is the February 2011 VA examination report.  Specifically, the examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  As the evidence is against a finding that the Veteran has had PTSD at any time during the course of his claim and appeal, service connection for PTSD must be denied.  

The report of an August 2010 psychiatric evaluation, conducted by the Mental Health Resource Center, documents a diagnosis of major depressive disorder, recurrent, without psychosis, and generalized anxiety disorder.  The report of a February 2011 VA examination failed to document any psychiatric disorder; the examiner specifically stated that she could not diagnose a mental health disorder with any degree of certainty; and, his records suggested a breathing related sleep disorder, which can impact mood if sleep is deprived or not sufficient.  Here, the February 2011 VA examiner based an adverse opinion as to causation on the lack of a current disability; however, this premise is not factually accurate.  The examiner noted that symptoms of anxiety/depression which are mild or transient are considered within normal limits and not classified as a mental disorder.  Nonetheless, the examiner noted that the Veteran suffers from symptoms of anxiety and depression.  In his statement, as well as those written by his siblings and service buddies, the Veteran has reported problems with depression as a result of his sleeping problems since service.  In this regard, the February 2011 opinion lacks probative value because it was based on an inaccurate factual premise.  

Weighing these reports against each other, the Board finds them to be approximately equally probative on the issue of whether the Veteran has a psychiatric disorder, namely a depressive disorder.  It is noteworthy that, in his January 2013 treatment note, Dr. Namen reported that a review of symptoms was positive for daytime sleepiness, headaches, weakness, depression and sleep disturbance.  The pertinent diagnoses were depression and obstructive sleep apnea.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's diagnosed depression is related to his obstructive sleep apnea.  Resolving reasonable doubt in the Veteran's favor, as the Board must, the Board finds that the current disability element of his service connection claim is met by the diagnosis of depressive disorder and the Veteran has suffered from depression during the entire course of his claim and appeal.  

Considering the totality of the evidence and resolving reasonable doubt in the Veteran's favor, Board finds that the evidence is at least in relative equipoise as to whether a psychiatric disorder, diagnosed as depressive disorder, is related to service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise as to whether the Veteran's depression is due to service.  As such the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55-56.  




V.  Legal Analysis-New & Material evidence-S/C for arthritis, right shoulder.

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally, without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2016).  

By a rating decision dated in December 2011, the RO reopened a claim of entitlement to service connection for arthritis of the right shoulder, but denied the claim on the merits.  The Veteran perfected an appeal of the denial of his claim by filing a substantive appeal (VA Form 9) in February 2013.  At his personal hearing in October 2016, the Veteran indicated that he wished to withdraw the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for arthritis of the right shoulder.  

As the Veteran withdrew his appeal as to the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for arthritis of the right shoulder, there remain no allegations of errors of fact or law for appellate consideration of that issue.  Therefore, the provisions of the Veterans Claims Assistance Act (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of whether new and material evidence had been received to reopen the claim of entitlement to service connection for arthritis of the right shoulder; consequently, the appeal as to that issue is dismissed.  


ORDER

Service connection for sleep apnea is granted.  

Service connection for PTSD is denied.  

Service connection for major depressive disorder is granted.  

The claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis, right shoulder, is dismissed.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


